— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 5, 1979, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress evidence. Judgment affirmed. The contention that cer*926tain statements made by defendant are the tainted fruit of an unconstitutional arrest has not been preserved for appellate review (see People v Jones, 81 AD2d 22). We have examined the remaining contentions raised on this appeal and find them to be without merit. Titone, J.P., Lazer, Gulotta and Hargett, JJ., concur.